Untermyer, J.
(dissenting). Under controlling decisions in this State (Matter of People [First Russian Ins. Co.], 255 N. Y. 428; Parker v. Hoppe, 257 id. 333; Dougherty v. Equitable Life Assur. Soc. of U. S., 144 Misc. 363; affd., 238 App. Div. 696), the plaintiff was entitled to recover the value of 1,510 rubles remaining on deposit with the defendant bank as of March 17, 1930, the date of the *689commencement of the action. Concededly that value was fifty-one and four-tenths cents per ruble.
The judgment so far as appealed from should be modified by increasing the amount to $776.14, with interest from March 17, 1930, and the said judgment as so modified, and the order appealed from, should be affirmed, with costs to the appellant.
Merrell, J., concurs.
Judgment and order affirmed, with costs.